NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 19a0066n.06

                                           No. 17-4017

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                    FILED
                                                                              Feb 11, 2019
UNITED STATES OF AMERICA,                               )
                                                                          DEBORAH S. HUNT, Clerk
                                                        )
       Plaintiff-Appellee,                              )
                                                        )   ON APPEAL FROM THE UNITED
v.                                                      )   STATES DISTRICT COURT FOR
                                                        )   THE NORTHERN DISTRICT OF
JERMAINE MCBEE,                                         )   OHIO
                                                        )
       Defendant-Appellant.                             )



       BEFORE: GRIFFIN and DONALD, Circuit Judges; BERTELSMAN, District Judge.*

       PER CURIAM. Jermaine McBee appeals his sentence for drug and firearm crimes, arguing

that his prior Ohio convictions for felonious assault and attempted felonious assault are not crimes

of violence. When the district court sentenced McBee, it was bound by United States v. Anderson,

695 F.3d 390 (6th Cir. 2012), which held that convictions under Ohio’s felonious-assault and

aggravated-assault statutes were crimes of violence. Id. at 402. We have since overruled

Anderson. United States v. Burris, 912 F.3d 386 (6th Cir. 2019) (en banc). We therefore VACATE

McBee’s sentence and REMAND for resentencing in light of our opinion in Burris.




*
 The Honorable William O. Bertelsman, United States District Judge for the Eastern District of
Kentucky, sitting by designation.